                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                      DOC #: _________________
                                                               DATE FILED: 4/9/2020

              -against-
                                                                       19 Cr. 678-1 (AT)

AMAY GRANNISON,                                                             ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that the parties shall appear for a telephonic bail review hearing
for Defendant Amay Grannison on April 13, 2020, at 4:00 p.m. The parties are directed to call
(888) 398-2342 or (215) 861-0674, and enter access code 5598827.

       SO ORDERED.

Dated: April 9, 2020
       New York, New York
